Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

3.	Claims 1-3, 7, 15-16, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Perreault (US 10855977 B2).
	Regarding claim 1, Perreault (e.g., Figs. 1-5) discloses a system (near-eye display system 100), comprising: 
a display configured to output a virtual image (e.g., Fig. 1; display 110/112 outputs a virtual image); 
a lens assembly (e.g., Fig. 1; lens assembly 124) optically coupled to the display (e.g., Fig. 1; display 110/112) and including a plurality of optical lenses (e.g., Fig. 1; lenses 126); and 
a controller (e.g., Fig. 1; controller 104; col. 3, line 29-col. 4, line 18) configured to: 
selectively activate one or more of the plurality of optical lenses (Figs. 1-3 and 5, col. 5, lines 28-39 and lines 63-66, col. 6, lines 24-43, and col. 10, lines 1-37; selective control of lens 126), 
determine a lens center shift between a center of the selectively activated one or more of the plurality of optical lenses and a center of the lens assembly (e.g., Figs. 2 and 5 shows examples that a lens array 124 has a center corresponding to a lens 126_2 or a lens 126_3, respectively, Figs. 2 and 5 further show a lens 126_1 is selectively activated to focus a corresponding image onto a user eye 132; col. 6, lines 6-43, col. 8, line 1-col. 9, line 10, and col. 10, lines 1-37), and 
determine an image shift based on the lens center shift for shifting the virtual image output from the display (e.g., Figs. 2 and 5; a corresponding image is focused onto a user eye 132 in accordance with the activated lens 126_1, which is shifted from an image corresponding to the center of the lens 124; col. 6, lines 6-43, col. 8, line 1-col. 9, line 10, and col. 10, lines 1-37). 

Regarding claim 2, Perreault (e.g., Figs. 1-5) discloses the system of claim 1, wherein the image shift is configured to compensate for a shift of the virtual image caused by the lens center shift, and the display is configured to shift the virtual image by the image shift (e.g., Figs. 2 and 5 and col. 6, lines 6-43, col. 8, line 1-col. 9, line 10, and col. 10, lines 1-37; image shift and lens shift and accommodation adjustment).

Regarding claim 3, Perreault (e.g., Figs. 1-5) discloses the system of claim 1, wherein the lens center shift and the image shift are along directions parallel to the display (e.g., Figs. 2 and 5; image shift and lens shift are along directions parallel to the display).

Regarding claim 7, Perreault (e.g., Figs. 1-5) discloses the system of claim 1, wherein the plurality of optical lenses (lenses 126) include at least one of a glass lens, a polymer lens, a liquid lens, or a liquid crystal (LC) lens (col. 4, lines 55-61; liquid crystal (LC) lens).

Regarding claim 15, Perreault (e.g., Figs. 1-5) discloses a method, comprising:
 outputting, by a display, a virtual image (e.g., Fig. 1; display 110/112 outputs a virtual image); 
selectively activating, by a controller (e.g., Fig. 1; controller 104; col. 3, line 29-col. 4, line 18), one or more of a plurality of optical lenses in a lens assembly (Figs. 1-3 and 5, col. 5, lines 28-39 and lines 63-66, col. 6, lines 24-43, and col. 10, lines 1-37; selective control of lens 126) optically coupled to the display (e.g., Fig. 1; display 110/112); 
determining, by the controller, a lens center shift between a center of the selectively activated one or more of the plurality of optical lenses and a center of the lens assembly (e.g., Figs. 2 and 5 shows examples that a lens array 124 has a center corresponding to a lens 126_2 or a lens 126_3, respectively, Figs. 2 and 5 further show a lens 126_1 is selectively activated to focus a corresponding image onto a user eye 132; col. 6, lines 6-43, col. 8, line 1-col. 9, line 10, and col. 10, lines 1-37); and 
determining, by the controller, an image shift based on the lens center shift for shifting the virtual image output from the display (e.g., Figs. 2 and 5; a corresponding image is focused onto a user eye 132 in accordance with the activated lens 126_1, which is shifted from an image corresponding to the center of the lens 124; col. 6, lines 6-43, col. 8, line 1-col. 9, line 10, and col. 10, lines 1-37).

Regarding claim 16, Perreault (e.g., Figs. 1-5) discloses the method of claim 15, wherein the image shift is configured to compensate for a shift of the virtual image caused by the lens center shift, and the method further comprises: shifting, by the display, the virtual image by the image shift (e.g., Figs. 2 and 5 and col. 6, lines 6-43, col. 8, line 1-col. 9, line 10, and col. 10, lines 1-37; image shift and lens shift and accommodation adjustment).

Regarding claim 20, Perreault (e.g., Figs. 1-5) discloses the method of claim 15, wherein the lens center shift and the image shift are along directions parallel to the display (e.g., Figs. 2 and 5; image shift and lens shift are along directions parallel to the display).


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
5.	Claims 4-6 and 17-19 are rejected under 35 U.S.C. 103 as unpatentable over Perreault (US 10855977 B2) in view of Lanman (US 20170160798 A1).
Regarding claim 4, Perreault (e.g., Figs. 1-5) discloses the system of claim 1, further comprising an eye tracking device including a sensor configured to obtain eye tracking information (eye tracking device 106/108; col. 2, lines 44-46, col. 4, lines 3-18, col. 9, lines 57-67), but does not disclose determining a vergence of eyes. However, Lanman (Figs. 1-9) discloses an optical system similar to that disclosed by Perreault, comprising an eye tracking device including a sensor (eye tracking device 110; [0024] and [0045])  configured to obtain eye tracking information for determining a vergence of eyes (Fig. 4 (S406-S412) and [0024], [0026], [0043], [0045]-[0046]; determining a vergence based on eye tracking information). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lanman to the near-eye display device of Perreault or to incorporate the teaching of Perreault to the near-eye display device of Lanman. The eye tracking in combination with the variable focus of the liquid crystal lenses would allow to reduce vergence and accommodation conflicts and prevent double vision, visual fatigue, and nausea in users wearing near-eye display devices.

Regarding claim 5, Perreault in view of Lanman discloses the system of claim 4, Perreault (e.g., Figs. 1-5) discloses wherein the controller is further configured to: determine gaze lines of the eyes (e.g., Figs. 1-5 and col. 4, lines 3-18, col. 9, lines 57-67; eye tracking); and determine, among the plurality of the optical lenses, one or more of the plurality of optical lenses intersecting with the gaze lines for activation (e.g., Figs. 1- 5 and col. 4, lines 3-18 and 35-67, col. 7, line 51-col. 8, line 35, col. 9, lines 57-67; lens control in accordance with eye tracking).

Regarding claim 6, Perreault in view of Lanman discloses the system of claim 4, Lanman (Figs. 1-9) discloses wherein the controller (a control unit 106; Fig. 4 (S406-S412) and [0021] and [0043]) is configured to selectively activate the one or more of the plurality of optical lenses to adjust a focal length of the lens assembly to reduce a discrepancy between the vergence and an accommodation associated with the vergence (Figs. 4-9; mitigating vergence-accommodation conflict by adjusting the focal length of the lens system 104; ABSTRACT and [0009], [0026], [0043], [0051]-[0061]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lanman to the near-eye display device of Perreault or to incorporate the teaching of Perreault to the near-eye display device of Lanman for the same reasons above.

Regarding claim 17, Perreault (e.g., Figs. 1-5) discloses the method of claim 15, further comprising: obtaining, by an eye tracking device including a sensor (eye tracking device 106/108; col. 2, lines 44-46, col. 4, lines 3-18, col. 9, lines 57-67), but does not disclose eye tracking information for determining a vergence of eyes. However, Lanman (Figs. 1-9) discloses an optical system and a method similar to that disclosed by Perreault, comprising: obtaining, by an eye tracking device including a sensor (eye tracking device 110; [0024] and [0045]), eye tracking information for determining a vergence of eyes (Fig. 4 (S406-S412) and [0024], [0026], [0043], [0045]-[0046]; determining a vergence based on eye tracking information). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lanman to the near-eye display device of Perreault or to incorporate the teaching of Perreault to the near-eye display device of Lanman. The eye tracking in combination with the variable focus of the liquid crystal lenses would allow to reduce vergence and accommodation conflicts and prevent double vision, visual fatigue, and nausea in users wearing near-eye display devices.

Regarding claim 18, Perreault in view of Lanman discloses the method of claim 17, Perreault (e.g., Figs. 1-5) discloses the method further comprising: determining, by the controller, gaze lines of the eyes (e.g., Figs. 1-5 and col. 4, lines 3-18, col. 9, lines 57-67; eye tracking); and determining, by the controller, from the plurality of the optical lenses, one or more optical lenses intersecting with the gaze lines for selective activation (e.g., Figs. 1- 5 and col. 4, lines 3-18 and 35-67, col. 7, line 51-col. 8, line 35, col. 9, lines 57-67; lens control in accordance with eye tracking).

Regarding claim 19, Perreault in view of Lanman discloses the method of claim 17, Lanman (Figs. 1-9) discloses the method further comprising: adjusting, by the controller (a control unit 106; Fig. 4 (S406-S412) and [0021] and [0043]), a focal length of the lens assembly to reduce a discrepancy between the vergence and an accommodation associated with the vergence (Figs. 4-9; mitigating vergence-accommodation conflict by adjusting the focal length of the lens system 104; ABSTRACT and [0009], [0026], [0043], [0051]-[0061]). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Lanman to the near-eye display device of Perreault or to incorporate the teaching of Perreault to the near-eye display device of Lanman for the same reasons above.

6.	Claims 8 and 10 are rejected under 35 U.S.C. 103 as unpatentable over Perreault (US 10855977 B2) in view of Park (US 20180107056 A1).
Regarding claim 8, Perreault (e.g., Figs. 1-5) discloses the system of claim 1, wherein the plurality of optical lenses include liquid crystal (LC) lenses arranged in arrays (Fig. 1 and col. 4, lines 55-61; liquid crystal (LC) lens array 124). Perreault does not disclose wherein the plurality of optical lenses include a plurality of layers of segmented phase profile (SPP) liquid crystal (LC) lenses arranged in arrays. However, Park (Figs. 1-11) discloses an optical system similar to that disclosed by Perreault, wherein the plurality of optical lenses include a plurality of layers of segmented phase profile (SPP) liquid crystal (LC) lenses arranged in arrays (e.g., Figs. 8-10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Park to the display device of Perreault or to incorporate the teaching of Perreault to the display device of Park. The combination/motivation would be to provide an near-eye display devices with a reduced vergence and accommodation conflicts.

Regarding claim 10, Perreault in view of Park discloses the system of claim 8, Park (Figs. 1-11) discloses wherein within a same layer of SPP LC lenses arranged in an array, the SPP LC lenses are arranged in a non-overlapping configuration (e.g., Figs. 8-10). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Park to the display device of Perreault or to incorporate the teaching of Perreault to the display device of Park for the same reasons above.

7.	Claim 9 is rejected under 35 U.S.C. 103 as unpatentable over Perreault (US 10855977 B2) in view of Park (US 20180107056 A1) and further in view of Hamada (US 5359440 A).
Regarding claim 9, Perreault in view of Park discloses the system of claim 8, but does not disclose wherein within a same layer of SPP LC lenses arranged in an array, the SPP LC lenses are arranged in an overlapping configuration. However, Hamada (e.g., Figs. 2-5) discloses different configurations of SPP LC lenses arranged in an array. As an example, Hamada (e.g., Fig. 4) discloses wherein within a same layer of SPP LC lenses arranged in an array, the SPP LC lenses are arranged in an overlapping configuration (e.g., Fig. 4; LC lenses 12 are arranged in an overlapping configuration; col. 8, lines 39-40). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Hamada to the liquid crystal lenses of Perreault in view of Park. The combination/motivation would be to provide a liquid crystal lens array with an improved condensing effect and light transmission for optical imaging.

8.	Claims 11-13 are rejected under 35 U.S.C. 103 as unpatentable over Perreault (US 10855977 B2) in view of Park (US 20180107056 A1) and further in view of Algorri (NPL article “Tunable liquid crystal multifocal microlens array”, Scientific Reports, Dec 11, 2017).
Regarding claim 11, Perreault in view of Park discloses the system of claim 10, but does not disclose wherein within the same layer of SPP LC lenses arranged in an array, a second level of SPP LC lenses are arranged in areas between a first level of SPP LC lenses. However, Algorri discloses a plurality of SPP LC lenses arranged in arrays (e.g., Figs. 2-5), wherein within a same layer of SPP LC lenses arranged in an array, the SPP LC lenses are arranged in a non-overlapping configuration (e.g., Figs. 2-5), wherein within the same layer of SPP LC lenses arranged in an array, a second level of SPP LC lenses are arranged in areas between a first level of SPP LC lenses (e.g., Figs. 2-5; LC lenses with a first diameter and a second diameter). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Algorri to the liquid crystal lenses of Perreault in view of Park. The combination/motivation would be to provide a liquid crystal lens array with tunability for the loss of resolution, multifocal for extended DOF, high fill factor for increase the number of views, and low power consumption for integration in portable devices.

Regarding claim 12, Perreault in view of Park and further in view of Algorri discloses the system of claim 11, Algorri (Figs. 2-6) discloses wherein an SPP LC lens of the second level has a diameter smaller than an eye resolution (The limit of resolution of the human eye is about 100 um. Algori discloses the LC lenses with diameters of 120um, 110um, 100um, and 90um; Fig. 6 and page 2, paragraph 6). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Algorri to the liquid crystal lenses of Perreault in view of Park. The combination/motivation would be to provide a liquid crystal lens array with tunability for the loss of resolution, multifocal for extended DOF, high fill factor for increase the number of views, and low power consumption for integration in portable devices.

Regarding claim 13, Perreault in view of Park and further in view of Algorri discloses the system of claim 11, Algorri (Figs. 2-6) discloses wherein within the same layer of SPP LC lenses arranged in an array, a third level of SPP LC lenses are disposed in areas between two neighboring first level SPP LC lenses (e.g., Figs. 2-5; LC lenses with a first diameter, a second diameter, and a third diameter). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Algorri to the liquid crystal lenses of Perreault in view of Park.

9.	Claim 14 is rejected under 35 U.S.C. 103 as unpatentable over Perreault (US 10855977 B2) in view of Park (US 20180107056 A1) and further in view of Murata (US 20070183293 A1).
Regarding claim 14, Perreault in view of Park discloses the system of claim 8, Park (Figs. 8-10) discloses wherein the plurality of optical lenses include two layers of SPP LC lenses arranged in arrays, but does not disclose a first SPP LC lens in one of the two layers and a second SPP LC lens in the other one of the two layers have a same configuration and opposite alignment directions on corresponding LC surfaces of the first and second SPP LC lenses. However, Murata (e.g., Fig. 12) discloses a lens assembly, wherein a first SPP LC lens in one of the two layers and a second SPP LC lens in the other one of the two layers have a same configuration and opposite alignment directions on corresponding LC surfaces of the first and second SPP LC lenses (e.g., Fig. 12 and [0068]; opposite alignment directions). Therefore, it would have been obvious to one skilled in the art at the effective filing date of the claimed invention to incorporate the teaching of Murata to the LC lens assembly of Perreault in view of Park. The combination/motivation would be to have a tunable LC lens assembly capable of adjusting focal length, controlling light propagation, reducing lens thickness and improving response time.

Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUZHEN SHEN whose telephone number is (571)272-1407.  The examiner can normally be reached on 9:00-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 571-272-7772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUZHEN SHEN/Primary Examiner, Art Unit 2691